





Exhibit 10.3

DOW JONES & COMPANY, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

AGREEMENT between Dow Jones & Company, Inc., a Delaware corporation (hereinafter
called the "Company"), and the employee to whom this restricted stock unit award
(the "Award") has been granted and who has agreed to be subject to the terms of
this Agreement (the "Recipient"),

W I T N E S S E T H:

1.

Grant of Award.  Pursuant to the provisions of the Dow Jones 2001 Long Term
Incentive Plan (the "Plan") the Company hereby grants to Recipient, subject to
the terms and conditions of the Plan and subject further to the fulfillment of
the vesting conditions and to the other terms and conditions herein set forth,
the right to receive the aggregate number of shares of Common Stock ($1.00 par
value) of the Company ("Common Stock") of which Optionee has been given notice
by the Company ("Notice"), as of the Date of Grant set forth in such Notice.

2.

Terms and Conditions.  The Award is subject to the following terms and
conditions.

(a)  Vesting of Award.  Subject to paragraphs 2(c) and 2(d) hereof, this Award
shall vest in accordance with the following schedule, provided the Recipient
shall have remained in the employ of the Company or of an affiliate of the
Company as defined in the Plan (any such affiliate being hereinafter called an
"Affiliate") through such vesting dates:

Percent of Total Award That is Vested

Vesting Date

100%

Third Anniversary of Grant Date

(b)  Conversion of Restricted Stock Units and Issuance of Shares.  One share of
Common Stock shall be issuable for each restricted stock unit that vests on the
Vesting Date (the “Shares”), subject to the terms and provisions of the Plan and
this Agreement.  Thereafter, the Company will transfer such Shares to Recipient
upon satisfaction of any required tax withholding obligations.  No fractional
shares shall be issued under this Agreement.  

(c)  Vesting in the Event of Death or Termination of Employment.  

(1)  Notwithstanding any provision of paragraph 2(a) to the contrary, if
Recipient's employment by the Company or an Affiliate shall terminate because of
his or her death or permanent disability, then the Award shall vest on the third
anniversary of the Grant Date as though Recipient had remained in continuous
employment with the Company or an Affiliate.  If, upon the termination of
Recipient's employment because of his or her retirement, Recipient shall have
attained both 55 years of age and ten or more years of service with the Company
or an Affiliate, then the Award shall vest on the third anniversary of the Grant
Date as though Recipient had remained in continuous employment with the Company
or an Affiliate. If Recipient's employment by the Company or an Affiliate shall
be terminated without cause after the first anniversary of the Grant Date, then
the Award shall vest as follows: (i)  for terminations after the first
anniversary of the Grant Date but before the second anniversary of the Grant
Date, one-third of the Award shall vest on the third anniversary of the Grant
Date and (ii) for terminations after the second anniversary of the Grant Date
but before the third anniversary of the Grant Date, two-thirds of the Award
shall vest on the third anniversary of the Grant Date.



(2)  If Recipient's employment by the Company or an Affiliate shall terminate
for any reason other than death, permanent disability, retirement or termination
without cause as aforesaid, then the Award will terminate automatically and be
forfeited to the Company immediately and without further notice unless otherwise
provided by an agreement between the Recipient and the Company, or by a Company
plan in which the Recipient participates) ; provided, however, that, except in
the case of the Recipient's termination for cause, the Compensation Committee
(the "Committee"), appointed pursuant to Section 3(a) of the Plan, in its sole
discretion, may cause a portion of or all of the Recipient's Award to vest. No
Shares shall be issued or issuable with respect to any portion of the Award that
terminates unvested and is forfeited.  



     (3)  Recipient shall be deemed to be terminated for “cause” if he or she is
to be terminated because he or she (i) has been convicted of, or has pleaded
guilty to, a felony, (ii) is abusing alcohol or narcotics, (iii) has committed
an act of fraud, material dishonesty or gross misconduct in connection with the
Company’s business (including, without limitation, an act that constitutes a
material violation of the Company’s Code of Conduct), or (iv) has willfully and
repeatedly refused to perform his or her duties after reasonable demand for such
performance has been made by the Company.

(d)  Non-Transferability of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise alienated at any time other than a transfer by
will or by the laws of descent and distribution.  Any attempt to do so contrary
to the provisions hereof shall be null and void.

(e)  Adjustments in Event of Change in Common Stock.  In the event of any change
in the Common Stock of the Company by reason of any stock dividend,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any rights offering to purchase Common Stock at a
price substantially below fair market value, or of any similar change affecting
the Common Stock, the number and kind of shares with respect to which the Award
has been granted shall be appropriately adjusted consistent with such change in
such manner as the Committee may deem equitable to prevent substantial dilution
or enlargement of the rights granted to Recipient hereunder.  Any adjustment so
made shall be final and binding upon Recipient.

(f)  Recipient Has No Rights as a Stockholder.  Recipient shall not have any
right in, to or with respect to any of the Shares (including any voting rights
or rights with respect to dividends paid on the Common Stock) issuable under the
Award until the Award is settled by the issuance of such Shares to Recipient.
 As soon as practicable after such Shares are issued to Recipient, the Company
shall pay Recipient an amount equal to the dividends Recipient would have
received with respect to the Shares from the Grant Date through the date of such
issuance if the Shares had been issued to Recipient on the Grant Date.

(g)  Award Confers No Rights with Respect to Continuance of Employment.  This
Award shall not confer upon Recipient any right with respect to continuance of
employment by the Company or any Affiliate, nor shall it interfere in any way
with the right of Recipient's employer to terminate Recipient's employment at
any time.

(h)  Compliance with Law and Regulations.  This Award and the obligation of the
Company to deliver shares hereunder, shall be subject to all applicable federal
and state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required.  The Company shall not be required to
issue or deliver any certificates for shares of Common Stock prior to (i) the
listing of such shares on any stock exchange on which the Common Stock may then
be listed, and (ii) the completion of any registration or qualification of such
shares under any federal or state law, or any ruling or regulation of any
government body which the Company shall, in its sole discretion, determine to be
necessary or advisable.

(i)  Cancellation of Award.  The Committee may, with the consent of the
Recipient, from time to time cancel all or any portion of this Award, and the
Company's obligation in respect of such Award may be discharged either by (i)
payment to the Recipient of an amount in cash equal to the fair market value at
such time of the shares subject to the portion of the Award so cancelled, (ii)
the issuance or transfer to the Recipient of shares of Common Stock of the
Company equal to the number of shares subject to the portion of the Award so
cancelled, or (iii) a combination of cash and shares as described above, all as
determined by the Committee in its sole discretion.

(j)  Designation of Beneficiary.  Recipient may file with the Company a written
designation of a beneficiary or beneficiaries hereunder (the "Beneficiary" and
may from time to time revoke or change any such designation.  Any designation of
Beneficiary shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Committee shall be in doubt as to the
entitlement of any such Beneficiary to any rights hereunder, the Committee may
determine to recognize only the legal representative of Recipient, in which case
the Company, the Committee and the members thereof shall not be under any
further liability to anyone.

3.  Recipient Bound by Plan.  Recipient hereby acknowledges that the Company has
made a copy of the Plan available to him or her and Recipient agrees to be bound
by all the terms and provisions thereof.

4.  Withholding of Taxes.  Prior to any event in connection with the Award
(e.g., vesting) that the Company determines may result in any domestic or
foreign tax withholding obligation, whether national, federal, state or local,
including any social security tax obligation (the “Tax Withholding Obligation”),
the Recipient must arrange for the satisfaction of the minimum amount of such
Tax Withholding Obligation in a manner acceptable to the Company. The
Recipient's acceptance of this Award constitutes his or her instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on the Recipient's behalf a whole number of
Shares from those Shares issuable to the Recipient as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy the Tax
Withholding Obligation.  Such Shares will be sold on the day the Tax Withholding
Obligation arises (e.g., the Vesting Date) or as soon thereafter as practicable.
 The Recipient will be responsible for all broker’s fees and other costs of
sale, and he or she agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale.  To the extent
the proceeds of such sale exceed the Recipient's Tax Withholding Obligation, the
Company agrees to pay such excess in cash to the Recipient through payroll or
otherwise as soon as practicable.  The Recipient acknowledges that the Company
or its designee is under no obligation to arrange for such sale at any
particular price, and that the proceeds of any such sale may not be sufficient
to satisfy the Recipient's Tax Withholding Obligation.  Accordingly, the
Recipient agrees to pay to the Company or any of its Subsidiaries as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the sale of Shares described
above.  

6.  Notices.  Any notice hereunder to the Company shall be addressed to it at
its offices, P.O. Box 300, Princeton, New Jersey 08543-0300, Attention:  Stock
Plan Administrator, and any notice hereunder to the Recipient shall be addressed
to him or her at his or her address as shown on the Company's records, subject
to the right of either party to designate at any time hereafter in writing some
other address.

IN WITNESS WHEREOF, Dow Jones & Company, Inc. has caused this Agreement to be
executed on its behalf by a Vice President and the Recipient has accepted the
terms of this Agreement by electronic signature, both as of the Date of Grant.




 

Dow Jones & Company, Inc.

 

/s/ James A. Scaduto

By:

James A. Scaduto

 

Vice President, Human Resources








RSU Agreement-US (11.03)


